 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   AARON A. ELLIOTT,                                  Case No. 1:21-cv-00897-NONE-SAB

12                  Plaintiff,                          ORDER RE STIPULATION TO EXTEND
                                                        TIME FOR EQUIFAX INFORMATION
13           v.                                         SYSTEMS LLC TO RESPOND TO
                                                        COMPLAINT
14   FRANK T. ELLIOTT, III, et al.,
                                                        (ECF No. 11)
15                  Defendants.
                                                        DEADLINE: JULY 15, 2021
16

17          On June 29, 2021, a stipulation was filed to extend time for Aaron Elliott to respond to

18 Brian Johnson, Wileman Bros. & Elliott Inc., and Frank T. Elliott, III.’s counterclaim by thirty

19 days. The parties are advised that pursuant to the Local Rules of the Eastern District of
20 California, an initial extension of time to respond to the compliant that does not exceed twenty

21 eight days does not need to be approved by the Court. L.R. 144(a). Since the requested

22 extension of time here was for thirty days, it does require court approval and the parties should

23 have submitted a proposed order. See L.R. 143(b). In the future, the parties shall submit a

24 proposed order when filing a stipulation that requires court approval.

25 / / /

26 / / /
27 / / /

28 / / /


                                                    1
 1          Pursuant to the stipulation of the parties, and finding good cause, IT IS HEREBY

 2 ORDERED that Aaron A. Elliott shall file a pleading responsive to the counterclaim on or before

 3 July 15, 2021.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     June 29, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
